DETAILED ACTION
Status of Application
1.	The claims 1-20 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-2, 12-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 12 are drawn to a glass additive comprising a component of silver-containing particulate and further components of compounds that can also be silver-containing. In these embodiments it is indeterminate if the former and latter components need be different from one another. Thus the scope of what is covered by the metes and bounds of said claims and their dependent claims is unclear, and the claims are indefinite under USC 112. 
	Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claims 1 and 3 are rejected under 35 U.S.C. 102(b) as being anticipated by Seneschal et al (US 7704903).
	Regarding claim 1, Seneschal et al teaches an antimicrobial glass composition comprising particulate glass, said glass containing silver in embodiments (see Table 1). The silver-containing glass particles are in combination with at least two metal-based components that can include copper, titanium, and barium (see embodiment 1 of aforementioned Table 1). Thus the Seneschal glass meets the compositional limitations of instant claim 1. Said glass can be used as an additive formulation, and thus meets the additional preamble limitation of said claim. Claim 1 is thus anticipated by the prior art of record. 
	Regarding claim 3, the aforementioned Seneschal glass composition comprises particulate containing silver oxide, a salt of silver. 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 2, 4-10, and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seneschal et al (US 7704903).
Regarding claim 2, Seneschal et al teaches that the inventive glasses can contain zinc, bismuth, and/or silver. While no embodiment is taught wherein silver is contained along with both zinc and bismuth, routine optimization of the finite number of components taught by Seneschal and of the range for each of ZnO and Bi2O3 would lead to a glass comprising inorganic metal-based components that are zinc- and bismuth-containing. The further limitations of said claim 2 are therefore obvious and the claim is not patentably distinct over the prior art of record. 
	Regarding claim 4, as discussed above Seneschal teaches a glass capable of use as an additive, said glass comprising silver along with further components that can be ZnO and Bi2O3. Routine optimization of the finite number of components taught by Seneschal and of the range for each of ZnO and Bi2O3 would lead to a glass containing these two component. Each limitation of said claim 4 is therefore obvious and the claim is not patentably distinct over the prior art of record. 
Regarding claim 5, Seneschal teaches that the inventive material comprises particulate containing Ag2O in an amount of 0-5 wt% (see Abstract).
Regarding claims 6-7, the Seneschal ranges for ZnO and Bi2O3 are such that routine optimization with the amount of ZnO and amount of Bi2O3 would lead to a ratio wherein said ZnO is 2-3 times that of Bi2O3. As the ranges each extend to 0 wt%, routine optimization of Seneschal also leads to compositions wherein the Bi2O3 amount is 2-3 times that of ZnO. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Regarding claims 8-9, the Seneschal ranges for ZnO is 5-40 wt% (see claim 16). Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Regarding claim 10, the Seneschal ranges for ZnO is 5-40 wt% (see claim 16). 
	Regarding claim 12, Seneschal teaches that the inventive glass can be used in a method wherein it is ground to particulate and then shaped into a material through heat treatment (see column 10, lines 25-30). In this process of producing a glass ceramic, a glass is first produced followed by crystallization. Thus the process comprises steps of adding a glass (additive) that, as discussed above, meets each compositional limitation of the instant claim, to a batch formation. The limitations of instant claim 12 are taught by the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 13, Seneschal et al teaches that the inventive glasses can contain zinc, bismuth, and/or silver. While no embodiment is taught wherein silver is contained along with both zinc and bismuth, routine optimization of the finite number of components taught by Seneschal and of the range for each of ZnO and Bi2O3 would lead to a glass comprising inorganic metal-based components that are zinc- and bismuth-containing. The further limitations of said claim 13 are therefore obvious and the claim is not patentably distinct over the prior art of record. 
Regarding claim 14, as discussed above Seneschal teaches a glass capable of use as an additive, said glass comprising silver along with further components that can be ZnO and Bi2O3. Routine optimization of the finite number of components taught by Seneschal and of the range for each of ZnO and Bi2O3 would lead to a glass containing these two component. Each limitation of said claim 11 is therefore obvious and the claim is not patentably distinct over the prior art of record. 
Regarding claim 15, Seneschal teaches that the inventive material comprises particulate containing Ag2O in an amount of 0-5 wt% (see Abstract).
Regarding claims 16-17, the Seneschal ranges for ZnO and Bi2O3 are such that routine optimization with the amount of ZnO and amount of Bi2O3 would lead to a ratio wherein said ZnO is 2-3 times that of Bi2O3. As the ranges each extend to 0 wt%, routine optimization of Seneschal also leads to compositions wherein the Bi2O3 amount is 2-3 times that of ZnO. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
Regarding claim 18, the Seneschal glass is used in products that are substrates (see column 12).
Regarding claim 19, the Seneschal glass articles comprise a substrate according to the instant claim.
Regarding claim 20, the Seneschal glass is used in products that are capable of use as partitions or work surfaces.
Allowable Subject Matter
11.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest an additive meeting each limitation of instant claim 4, and further having a Bi2O3 content of 25-85 wt%. 
Conclusion
12.	Claims 1-10 and 12-20 are rejected. Claim 11 is objected to.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW21 April 2021